DETAILED ACTION
Claim Status
	Claims 1-4, 6-9, 25, and 26 are pending and examined in the following Office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered.
 
	 
Objections and Rejections that are Withdrawn
The new matter rejection is withdrawn in light of Applicant’s amendment to the claims. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 9, 25, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of .
The claims are drawn to a method for generating a deglycosylated polypeptide of interest in a plant cell comprising a first nucleic acid encoding a bacterial PNGase F polypeptide fusion protein comprising a plant signal peptide operably linked to a promoter that expresses nucleic acid sequence encoding the polypeptide; and a second nucleic acid comprising a nucleotide sequence encoding the polypeptide of interest that contains a glycosylation site in the plant cell operably linked to a promoter to drive expression of the nucleotide sequence, wherein the polypeptide of interest is deglycosylated by the PNGase F in vivo, wherein the PNGase F polypeptide is transiently expressed by infiltration; and wherein PNGase F cleaves substantially all N-linked glycans of the polypeptide of interest in vivo.  
The claims require the presence of an endoplasmic reticulum retention sequence on both the glycoprotein as well as the PNGase F polypeptide. 
The claims also require the method of claim 1 comprising simultaneously introducing or separately introducing the first and second nucleic acids into the cell. The claims also require that the method of claim 1 comprises a nucleic acid construct comprising said first and second nucleic acids. 
The claims also require that the first and second nucleic acids are introduced into the cell via an Agrobacterium construct.
Su teaches transgenic expression of PNGase F in transgenic yeast. See abstract. 

Su does not teach transformation of two nucleic acids, by any means, such that the expression of the nucleic acid encoding a polypeptide of interest is deglycosylated. Su does not teach introducing nucleic acids into the cell by an Agrobacterium construct. Su does not teach agroinfiltration or transient expression. Su does not teach the action of PNGase F results in at least 90% of the polypeptide to be deglycosylated in vivo. 
Dafny-Yelin teaches transient expression of foreign genes in plant cells. See page 118, left column, first paragraph. 
Dafny-Yelin teaches utilizing Agrobacterium vectors to insert multiple genes by single gene vectors and to insert multiple genes by a single vector. See pages 1119 and 1120. One of ordinary skill in the art would recognize that the introduction of multiple genes on a single construct would represent a simultaneous introduction of said multiple genes. One of ordinary skill in the art would have further recognized that single gene vectors would require a second promoter. 
Dafny-Yelin teaches the expression of multiple enzymes in transgenic plants. See page 1120, paragraph bridging left and right columns. 
Demain teaches that non-glycosylated proteins are usually made in E. coli or yeasts and they constitute 40% of the therapeutic protein market. See page 299, first paragraph. 

Demain also teaches that transgenic plants are believed to be even better than microbes in terms of cost, protein complexity, storage, and distribution. See page 304, second paragraph. 
Agarwal teaches the utilization of both the PR-1a signal peptide and ER retention signal (KDEL) in a plant construct expressing the human AAT gene. See abstract. 
Agarwal teaches that the PR1a gene was codon optimized and is set forth in GenBank EF638828. See page 883, right column. 
Agarwal teaches that the construct containing PR1a and KDEL accumulated at the highest levels. See Table 2. 
Takos teaches that the PR1a signal peptide is a secretion signal peptide. See abstract. 
Bakker teaches that new glycosylation patterns can be obtained through the expression of glycosyltransferase and glycosidase genes in production cell lines. See col. 4, lines 20-22. Bakker also teaches that GnTIII, also known as “GlcNAc-transferase” or N-acetylglucosaminyl-transferase III, transfers bisecting GlcNAc residues on N-glycan chains. See col. 4, lines 27-29. Bakker teaches the production of modified glycoproteins in plants by expressing a hybrid protein comprising ER retention signals. See col. 4, second full paragraph. Bakker teaches that the number of N-glycans containing 2 or more GlcNAc residues increased from 16 to 92%. See paragraph bridging cols. 47 and 48. 
D’Aoust teaches agroinfiltration led to proteins reaching 1.5g/kg FW (approximately 25% TSP). D’Aoust also teaches that this expression level was higher than other multi-virus 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the yeast expressed PNGase F of Su for plant expression because Demain teaches that non-glycosylated proteins make 40% of the therapeutic protein market. Given the fact that PNGase F has been previously discovered in plants, an almond, one of ordinary skill in the art would have recognized that PNGase F would have been functional in plant cells to perform its native function, i.e. deglycosylation of glycoproteins. Demain also teaches that plants are believed to be even better than microbes in terms of cost, protein complexity, storage, and distribution. Given the reduced cost in utilizing plants compared to microbes; the fact that non-glycosylated proteins are just under half of the therapeutic protein market; and the fact that plants can lead to proper folding and assembly of protein complexes, it would have been obvious to one of ordinary skill in the art to generate plants that co-express PNGase F to generate non-glycosylated proteins. In addition, it would have been obvious to one of ordinary skill in the art to transiently express nucleic acids encoding proteins to reduce the amount of time to recover a protein of interest. Indeed, it is well understood that the creation of transgenic plants is a time intensive process which requires both growing and screening of plants to confirm insertion of the transgene. Transient expression allows rapid recovery of protein over a shorter period of time.  
Furthermore, it would have been obvious to those of ordinary skill in the art that glycosylation of a protein that is not naturally glycosylated would change the functional properties of said non-glycosylated protein. Therefore, given the benefits of expressing therapeutic proteins as taught by Demain, it would have been obvious to one of ordinary skill in 
One of ordinary skill in the art would have been motivated to express PNGase F in plants because Bakker specifically suggests expressing glycosidases to modify the N-glycosylation pattern observed on transgenic plants. Given the effectiveness of plants for the production of recombinant proteins, the fact that plant N-glycans are immunogenic as taught by D’Aoust, one of ordinary skill in the art would have been motivated to co-express a protein that harnesses the effectiveness of plants as a production system while simultaneously eliminating the potential for immunogenic proteins. 
With respect to the addition of an ER retention signal for expression of the polypeptides of the invention, the ordinary artisan would have found it obvious to make such a modification because Agarwal teaches that the combination of PR-1a and KDEL increased recombinant protein accumulation. 
One of ordinary skill in the art would have had a reasonable expectation of success generating said transgenic plants because Dafny-Yelin teaches that multiple genes are capable of being introduced in a transgenic plant system. Thus, one of ordinary skill in the art would have reasonably expected that co-expression of a nucleic acid encoding PNGase F and a nucleic acid encoding a therapeutic protein containing a glycosylation site would yield a plant transiently expressing both nucleic acids to produce a recombinant protein of interest. 
With respect to the limitation that substantially all of the proteins are deglycosylated by the action of PNGase F, the Examiner notes that Bakker finds that when they co-expressed GnTIII, a glycosyltransferase that transfers a GlcNAc residue, at least 90% of glycoproteins produced in a plant having GnTIII contained a GlcNAc residue. Thus, the result to co-express in vivo would have been reasonably expected to result in at least substantially all of the proteins to lack N-glycans because such is the function of PNGase F. 


Response to Arguments: 
	Applicant argues that the PNGase F and the protein of interest are both transiently expressed by infiltration and this language indicates that the present invention is not a transgenic plant. See page 5 of the remarks. Applicant again emphasizes that the nucleic acids are transiently expressed. See page 6 of the remarks, first full paragraph. 
	This argument is not persuasive because the rejection addresses the issue of transient expression by citing D’Aoust. “D’Aoust also teaches that this expression level was higher than other multi-virus transient expression systems. See page 13, paragraph 0046.”
	The rejection states “In addition, it would have been obvious to one of ordinary skill in the art to transiently express nucleic acids encoding proteins to reduce the amount of time to recover a protein of interest. Indeed, it is well understood that the creation of transgenic plants is a time intensive process which requires both growing and screening of plants to confirm insertion of the transgene. Transient expression allows rapid recovery of protein over a shorter period of time.”
	D’Aoust also states: “[0031] As described herein, a simplified expression systems for the production of a protein of interest using a transient expression system may be used, however, the methods may also be used with stable transformation systems. The present invention is therefore not limited to transient expression systems. [0032] By using transient co-expression, the system described herein avoids the lengthy production times, and the selection process of elite mutant or 
[0033] The transient expression system described herein yields expression levels reaching 1.5 g of high quality antibody per kilogram of leaf fresh weight, exceeding the accumulation level reported for any antibody in plants with other expression systems, including multi-virus based systems and transgenic plants.”
	

	Applicant argues that Demain states that “large proteins are usually expressed in a eukaryotic system while smaller ones are expressed in prokaryotic systems. Thus, the teachings would apply to large proteins, such as those that can’t be expressed in bacteria. Applicant also argues that for proteins that require glycosylation, mammalian cells, fungi, or the baculovirus system in chosen. Applicant asserts that Demain teaches away from the present invention because the present invention requires removal of a specific type of glycosylation by PNGase F. 
	This argument is not persuasive because the instant claims do not place any size limitations on the protein to be expressed. Thus, Applicant is arguing a limitation that is not found in the claims. 
	With respect to teaching away, it is wholly unclear how Demain represents a teaching away when they discuss the usage of plants as an expression system and lists several benefits of using transgenic plants over microbial expression systems. Demain states “For recombinant 

	Applicant argues that the results of the invention are surprising and unexpected. Applicant states that the transformed plants of the invention have their glycosylation enzymes and their localization in the plant are intact. Applicant asserts without evidence that what would be expected from the transient expression of PNGase in plants would be the some proteins retain 
	Applicant asserts what would be expected but provides no evidence to support their assertion. In contrast, the ordinary artisan would find this result unsurprising because of the mechanism by which PNGase F acts. Su teaches that PNGase F has broad substrate specificity and can hydrolyze all types of N-linked carbohydrate chains, so long as they consists of an N,N-diacetylchitobiose core. The ordinary artisan would have understood that the reason for PNGase F broad specificity is because of the location of the N,N-diacetylchitobiose core relative to asparagine. In fact, for multiple types of N-linked glycans (e.g. high mannose, hybrid, or complex type), the N,N-diacetylchitobiose core is directly linked to asparagine. Thus, cleavage occurs at the base of the N-linked glycan structure to eliminate all of the carbohydrate chain. 
	Given that N-glycans are built in a stepwise fashion, the loss of the initial linkage would have been understood to disrupt the process of glycosylation. Thus, contrary to Applicant’s assertion, the ordinary artisan would not expect that glycosylation would continuously take place once that initial linkage is cleaved. 
	Furthermore, the prior art states that transient expression systems produce extremely high levels of protein in transformed plants. D’Aoust states that 1.5 g/kg FW of a recombinant protein have been produced. Given this level of productivity, the ordinary artisan would have reasonably expected that substantially all of the proteins would lack glycosylation, especially in view of the transgenic approach of Bakker and the resulting presence of GnTIII on over 90% of produced glycoproteins. Given the productivity of transient systems taught by D’Aoust and the fact that transgenic expression of GnTIII led to the presence of ß1,4-GlcNAc residues on 90% of the 
	Finally, even assuming such results were unexpected, it is noted that the claims are not commensurate in scope with any unexpected result. If the result were truly unexpected and one of ordinary skill in the art would not reasonably expect transient expression systems to produce sufficient quantities of PNGase F to deglycosylate substantially all proteins, the Examiner notes that the particular construct required to produce sufficient quantities is omitted from the claims. Also omitted are the particular plant utilized to achieve this result as well as the co-expressed protein and its construct. The inclusion of the particular construct and plant system would be necessary because the ordinary artisan would not have expected that substantially all glycans on a glycoprotein would be cleaved and because it is well-known that construct design and the particular host cell all play roles in the overall accumulation of an expressed protein. 
	
	Applicant argues that Figure 7 of the specification is explained by post-filing Mamedov. Applicant argues that co-expression of PNGase F led to accumulation of a glycoprotein that was similar in size to the in vitro deglycosylated molecule. The expression level of deglycosylated Pfs48F1 co-expressed with PNGase F was about 50 mg/kg of fresh leaf biomass and solubility was about 95%. Applicant argues that the protein had significantly enhanced rates of recognition by mAbs raised against various epitopes, which is shown by Figs. 5A to 5D of the specification. See page 7 of the remarks. 
	This argument is not persuasive because the portions of the specification and Mamedov cited by Applicant merely confirm that the protein of interest was deglycosylated. It would have 

	Applicant argues that a protein which is not naturally glycosylated but is glycosylated when it is expressed in plants had its plant produced glycans eliminated when PNGase F was co-expressed. See page 8 of the remarks. 
	This is not persuasive because it is unclear how this result is unexpected. It is well known that PNGase F acts on a particular structure (i.e. N-linked glycans) and not the glycosylation status of a protein in its natural state. The fact that these glycans were eliminated in the presence of PNGase F would have been reasonably expected by those of ordinary skill in the art. 



Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of Dafny-Yelin et al (Plant Physiology, 2007, 145(4): 1118-1128); Demain et al (Biotechnology Advances, 2009, 27(3): 297-306); Agarwal et al (Transgenic Res, 2008, 17: 881-896); Takos et al (The Plant Journal, 2000, 21(1): 43-52); Bakker et al (US 7897842); and D’Aoust et al (WO 2008151440 A1) as applied to claims 1-4, 9, 25, and 26 above, and further in view of Daniell et al (US 20020174453).
The claims is drawn to a plant cell that is a Nicotiana bethamiana plant cell. 
The teachings of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust have been discussed in the above rejection. 
Nicotiana bethamiana plants as a plant bioreactor. 
Daniell teaches expression of a recombinant protein in Nicotiana benthamiana. See paragraph 0005. 
At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to modify the teachings of Su in view of Dafny-Yelin, Demain, and Agarwal for plant expression and deglycosylation of proteins to specifically use Nicotiana benthamiana as the plant expression system. One of ordinary skill in the art would have been motivated to use N. bethamiana as the plant expression system because Daniell teaches that previous experiments have expressed and assembled a full-length monoclonal antibody. One of ordinary skill in the art would have further recognized that the substitution of one plant expression system for another plant expression system is the substitution of functional equivalents, especially absent evidence to the contrary or any unexpected result. One of ordinary skill in the art would have had a reasonable expectation of success utilizing Nicotiana benthamiana as the plant expression system using standard molecular cloning methods known to those of ordinary skill in the art. 

Claims 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Su et al (Enzyme and Microbial Technology, 2007, 40: 1496-1502) in view of Dafny-Yelin et al (Plant Physiology, 2007, 145(4): 1118-1128); Demain et al (Biotechnology Advances, 2009, 27(3): 297-306); Agarwal et al (Transgenic Res, 2008, 17: 881-896); Takos et al (The Plant Journal, 2000, 21(1): 43-52); Bakker et al (US 7897842); and D’Aoust et al (WO 2008151440 A1) as applied to claims 1-4, 9, 25, and 26 above, and further in view of GenBank EF638827 .
The claims are drawn to a nucleic acid sequence having at least 90% identity to SEQ ID NO: 1 and an amino acid sequence having at least 90% identity to SEQ ID NO: 2. 
SEQ ID NO: 1 encodes the amino acid set forth in SEQ ID NO: 2. SEQ ID NO: 1 appears to be codon optimized for expression in Nicotiana benthamiana. The amino acid set forth in SEQ ID NO: 2 contains a tobacco PR-1a signal peptide, PNGase F, flag epitope, and KDEL retention signal. 
The teachings of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust have been discussed in the above rejection. 
The combination of Su in view of Dafny-Yelin, Demain, Agarwal, Takos, Bakker and D’Aoust do not teach SEQ ID NO: 1 or SEQ ID NO: 2. 
GenBank EF638828 teaches the amino acid sequence of the PR1a signal peptide and has 100% identity to amino acids 1-30 of SEQ ID NO: 2. 
GenBank AAA24932.1 teaches a sequence having 100% identity to amino acids 31-354 of SEQ ID NO: 2. 
Radin teaches the utilization of the FLAG epitope (DYKDDDDK). See Description of Figure 10 in column 9, lines 41-48; see also column 22, lines 34-42. Radin teaches that the FLAG epitope can be used to purify a recombinant protein from transgenic plants using anti-FLAG antibodies. See column 26, Section 6.3.
Mor teaches the replacement of preferred codons with respect to Nicotiana benthamiana sequences using the online database found at http://www.kazusa.or.jp/codon/. See Example 2. 

One of ordinary skill in the art would have had a reasonable expectation of success in designing the instant SEQ ID NOs: 1 and 2 utilizing standard molecular cloning techniques known to those of ordinary skill in the art. Additionally, utilizing those methods of codon optimization combined with the knowledge of the degenerate nature of the genetic code, one of ordinary skill in the art would have arrived at the instant SEQ ID NO: 1 using the codon table taught by Mor and the codon optimization performed by Agarwal. In view of this knowledge, the Examiner contends that, although not expressly taught by the prior art, SEQ ID NO: 1 is prima facie obvious, especially absent evidence to the contrary or any unexpected result. 


LOCUS       EF638827                 120 bp    RNA     linear   SYN 01-JAN-2008
DEFINITION  Synthetic construct tobacco PR1a signal peptide sequence.
ACCESSION   EF638827
VERSION     EF638827.1
KEYWORDS    .
SOURCE      synthetic construct
  ORGANISM  synthetic construct
            other sequences; artificial sequences.

  AUTHORS   Agarwal,S., Sanyal,I. and Amla,D.V.
  TITLE     Expression of modified gene encoding functional human
            alpha-1-antitrypsin protein in transgenic tomato plants
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 120)
  AUTHORS   Agarwal,S., Sanyal,I. and Amla,D.V.
  TITLE     Direct Submission
  JOURNAL   Submitted (30-MAY-2007) Plant Molecular Biology & Genetic
            Engineering Division, National Botanical Research Institute, Rana
            Pratap Marg, Lucknow, Uttar Pradesh 226001, India
FEATURES             Location/Qualifiers
     source          1..120
                     /organism="synthetic construct"
                     /mol_type="other RNA"
                     /db_xref="taxon:32630"
     CDS             31..>120
                     /note="codon-optimized signal sequence of tobacco PR1
                     gene; used for translocation to endoplasmic reticulum"
                     /codon_start=1
                     /transl_table=11
                     /product="tobacco PR1a signal peptide"
                     /protein_id="ABV21361.1"
                     /translation="MGFVLFSQLPSFLLVSTLLLFLVISHSCRA"
     sig_peptide     31..120
ORIGIN      
        1 ggatccgcat gcctgcagtc tagataaaca atgggattcg tgctcttctc acaattgcct
       61 tcattcctct tggtgagtac tcttctcttg ttcctcgtta tctctcattc atgtagagct

LOCUS       AAA24932                 354 aa            linear   BCT 26-APR-1993
DEFINITION  endoglycosidase F precursor (EC 3.5.1.52) [Elizabethkingia
            meningoseptica].
ACCESSION   AAA24932
VERSION     AAA24932.1
DBSOURCE    locus FVBPNGF accession J05411.1
KEYWORDS    .
SOURCE      Elizabethkingia meningoseptica
  ORGANISM  Elizabethkingia meningoseptica
            Bacteria; Bacteroidetes; Flavobacteriia; Flavobacteriales;
            Flavobacteriaceae; Elizabethkingia.
REFERENCE   1  (residues 1 to 354)
  AUTHORS   Barsomian,G.D., Johnson,T.L., Borowski,M., Denman,J.,
            Ollington,J.F., Hirani,S., McNeilly,D.S. and Rasmussen,J.R.
  TITLE     Cloning and expression of
            peptide-N4-(N-acetyl-beta-D-glucosaminyl)asparagine amidase F in
            Escherichia coli
  JOURNAL   J. Biol. Chem. 265 (12), 6967-6972 (1990)
   PUBMED   2182635

            by G.D.Barsomian, 29-MAR-1990, for release after publication.
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..354
                     /organism="Elizabethkingia meningoseptica"
                     /db_xref="taxon:238"
     Protein         1..354
                     /name="endoglycosidase F precursor (EC 3.5.1.52)"
     mat_peptide     41..354
                     /product="endoglycosidase F"
     Region          48..173
                     /region_name="N-glycanase_N"
                     /note="Peptide-N-glycosidase F, N terminal; pfam09112"
                     /db_xref="CDD:286234"
     Region          212..340
                     /region_name="N-glycanase_C"
                     /note="Peptide-N-glycosidase F, C terminal; pfam09113"
                     /db_xref="CDD:286235"
     CDS             1..354
                     /coded_by="J05411.1:139..1203"
                     /transl_table=11
ORIGIN      
        1 mrkllifsis aylmagivsc kgvdsatpvt edrlalnavn apadntvnik tfdkvknafg
       61 dglsqsaegt ftfpadvttv ktikmfikne cpnktcdewd ryanvyvknk ttgewyeigr
      121 fitpywvgte klprgleidv tdfksllsgn telkiytetc lakgreysvd fdivygtpdy
      181 kysavvpviq ynkssidgvp ygkahtlglk kniqlptnte kaylrttisg wghakpydag
      241 srgcaewcfr thtiainnan tfqhqlgalg csanpinnqs pgnwapdrag wcpgmavptr
      301 idvlnnsltg stfsyeykfq swtnngtngd afyaissfvi aksntpisap vvtn

Query  31   APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD  90
            APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD
Sbjct  41   APADNTVNIKTFDKVKNAFGDGLSQSAEGTFTFPADVTTVKTIKMFIKNECPNKTCDEWD  100

Query  91   RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC  150
            RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC
Sbjct  101  RYANVYVKNKTTGEWYEIGRFITPYWVGTEKLPRGLEIDVTDFKSLLSGNTELKIYTETC  160

Query  151  LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE  210
            LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE
Sbjct  161  LAKGREYSVDFDIVYGTPDYKYSAVVPVIQYNKSSIDGVPYGKAHTLGLKKNIQLPTNTE  220

Query  211  KAYLRTTISGWGHAKPYDAGSRGCAEWCFRTHTIAINNANTFQHQLGALGCSANPINNQS  270
            KAYLRTTISGWGHAKPYDAGSRGCAEWCFRTHTIAINNANTFQHQLGALGCSANPINNQS


Query  271  PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI  330
            PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI
Sbjct  281  PGNWAPDRAGWCPGMAVPTRIDVLNNSLTGSTFSYEYKFQSWTNNGTNGDAFYAISSFVI  340

Query  331  AKSNTPISAPVVTN  344
            AKSNTPISAPVVTN
Sbjct  341  AKSNTPISAPVVTN  354


Conclusion
	No claim is allowed. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662